107 F.3d 3
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Joanne NIEMANN, Plaintiff-Appellee,v.William R. WHALEN, sued in his official and individualcapacities, Defendant-Appellant,Fleet Bank of New York, Defendant.
No. 96-7861.
United States Court of Appeals, Second Circuit.
Feb. 12, 1997.

Appearing for Appellant:  Christine E. Morrison, Assistant Attorney General of the State of New York, New York, New York.
Appearing for Appellee:  Michael H. Sussman, Sussman, Bergstein, Wotorson and Whateley, Goshen, New York.
Before OAKES, WINTER and CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


3
William Whalen appeals from Judge Conner's denial of his post-trial motion for judgment as a matter of law, for a new trial on all issues, and for a new trial on the issue of punitive damages.  The motion followed a trial in which a jury awarded Joanne Niemann compensatory damages of $150,000 against Whalen and his co-defendant Fleet Bank, punitive damages of $200,000 against Whalen and punitive damages of $275,000 against Fleet Bank.  Niemann brought the action under 42 U.S.C. § 1983, claiming that Whalen, a police officer, acting in concert with Fleet Bank employees, violated her constitutional rights by coercing her to confess to stealing $3,220 from Fleet Bank, where she worked as a teller, and by subsequently pursuing criminal charges against her.


4
The district court denied appellant's motion for judgment as a matter of law, denied appellant's motion for a new trial on all issues, but granted appellant a new trial solely on the issue of punitive damages unless Niemann consented to remit the award of punitive damages against Whalen to $40,000.  Niemann v. Whalen, 928 F.Supp. 296 (S.D.N.Y.1996).  Niemann has so consented.


5
We affirm for substantially the same reasons stated by the district court in its post-trial decision, id., which also incorporates sections of its pre-trial decision, Niemann v. Whalen, 911 F.Supp. 656 (S.D.N.Y.1996).